Filed 8/12/16 In re R.F. CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


In re R.F., a Person Coming Under the
Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,
v.
R.F.,                                                                A146996
         Defendant and Appellant.                                    (City and County of San Francisco
                                                                     Super. Ct. No. JW126300)



         Appellant R.F. appeals from a denial of a Welfare and Institutions Code
section 7781 petition to modify a previous disposition order placing him in juvenile hall.
R.F.’s appointed appellate counsel submitted a brief in accordance with People v. Wende
(1979) 25 Cal.3d 436. Counsel informed appellant of his right to personally file a
supplemental brief within 30 days, and appellant did not avail himself of that option.
Finding no issues requiring briefing, we affirm.




         1
         All subsequent unspecified statutory references are to the Welfare and
Institutions Code.
                                                             1
                     I. FACTUAL AND PROCEDURAL BACKGROUND
       A. Underlying Petitions and Dispositions
       Appellant R.F. was charged in three separate section 602 petitions with various
offenses occurring between August and December 2012. Appellant was first declared a
ward of the court in January 2013 after admitting to a misdemeanor count of making a
criminal threat (Pen. Code, § 422) and two felony counts of firearm possession (Pen
Code, §§ 25850, subd. (a), 25400, subd. (a)(2)) as charged in two of the section 602
petitions. After a contested disposition hearing on January 28, 2013, appellant was
committed to the Log Cabin Ranch School (LCRS). While at LCRS, it was alleged that
appellant and several others conspired to put urine and feces in another minor’s water
bottle. Based on this incident, appellant was expelled from the LCRS program and a
probation violation petition (see § 777, subd. (a)) was filed. After appellant admitted the
violation, his wardship was redeclared, and he was committed to Mary’s Help, an out-of-
home placement, in July of 2013.
       Reports on appellant’s progress at Mary’s Help were generally positive. A
December 2013 report described him as “cooperative and respectful” and noted that he
had no incident reports and “all parties involved [were] very proud of [appellant]” in light
of the positive changes in his behavior and attitude. The permanent plan for appellant at
that time was for him to be able to return home in June 2014 after successful completion
of the program. However, in February 2014, appellant ran away from the program after
staff found him with contraband (a cell phone) and an arrest warrant issued. In June
2014, appellant was arrested after being spotted by the police at a strip mall in San
Francisco. On July 1, 2014, the court reinstated appellant on probation and ordered him
to be placed at Boy’s Republic in Southern California. While at Boy’s Republic,
appellant completed high school and consequently graduated early from the program in
November 2014, at which time he returned to live with his mother in San Francisco.
       On March 10, 2015, appellant and three others were arrested on gun possession
charges. Although no new charges were filed, a section 777 probation violation petition


                                             2
was filed alleging that appellant appeared in photographs on social media “in which the
minor was in possession of a firearm or something that looked like a firearm/weapon,
could be used as a firearm/weapon, or could reasonably be considered to be a
firearm/weapon.” The trial court released appellant on home detention, with orders not to
possess any weapons.
       On April 12, 2015, appellant was assaulted by several people while shopping at a
mall with his mother. Appellant suffered a broken collar bone, broken teeth, and other
bruises and abrasions. During surgery to repair appellant’s collar bone, a steel plate and
screws were inserted into appellant’s body. Appellant’s surgeon informed him that he
would require a second surgery to remove the plate and screws, as well as medical visits
before and after the surgery and bed rest after surgery was completed.
       On July 3, 2015, just prior to appellant’s 18th birthday, San Francisco Police
Department (SFPD) officers conducted a probation search of appellant’s residence.
While conducting a search of appellant himself, SFPD found a firearm in appellant’s
sweatshirt pocket. A new section 602 petition was filed on July 6, 2015, alleging six
felony counts relating to the July 3rd gun possession. Appellant admitted count 2,
carrying a concealed firearm on the person (§ 25400, subd. (a)(2)), and count 6, receiving
a large capacity magazine (§ 32310, subd. (a)); the additional counts of the petition were
dismissed, as was the section 777 probation violation petition filed in March 2015. A
contested disposition hearing followed over the course of several days in August 2015.
       The juvenile probation department’s multidisciplinary case team recommended
that appellant be committed to the San Francisco Juvenile Justice Center (juvenile hall)
for a period of one year. According to the team, appellant was not eligible to be sent to
the Department of Juvenile Justice, and he did not qualify for other out-of-home
placements because he had already received his high school diploma. Any possible
further placement at LCRS was rejected by the team because they felt appellant was “too
criminally sophisticated” and therefore the program “would not be a good fit.” LCRS
also was not able to serve appellant’s post-secondary educational needs. Appellant


                                             3
argued that a lengthy juvenile hall placement was inconsistent with statutory authority,
case law, and policy and rehabilitative goals of the juvenile justice system. He also noted
that he would need additional surgery, bed rest, and medical follow-up to continue
treatment of the broken collarbone appellant suffered in April 2015. For these reasons,
appellant requested that the court release him on GPS monitoring and allow him to live
with his aunt so he could attend college classes and continue with his medical care.
       On August 19, 2015, the court rejected appellant’s request to be allowed to live
with his aunt and instead placed him on probation and committed him to juvenile hall for
one year, finding it was in the best interests of appellant and the public “to enhance the
Minor’s reformation and rehabilitation.”2 In doing so, the court specifically “reject[ed]
home on probation as a potential vehicle to rehabilitate” appellant. It noted it had
“considered all options,” including placement with a relative and other placements less
restrictive than juvenile hall.
       B. Section 778 Petition Proceedings
       On November 25, 2015, appellant’s counsel filed a Notice of Motion and Motion
to Modify Court Orders pursuant to section 778 (section 778 petition). The section 778
petition alleged several violations of Title 15 Minimum Standards for Juvenile Facilities,
and argued that appellant had not been offered any rehabilitation services as required by
section 202, subdivision (b). The petition also alleged that appellant’s mental and
physical health had deteriorated; appellant had lost a significant amount of weight and
suffered from chronic pain, neither of which was being adequately addressed by juvenile
hall staff or the juvenile probation department. The petition alleged that the probation
department had failed to “provide [appellant] access to” his surgeon and primary care
physician by failing to sign appellant up for medical insurance, refusing to schedule
necessary follow-up medical appointments for appellant, being uncooperative with

       2
         A separate appeal, In re R.F. (A146082, app. pending), challenges several
aspects of this disposition. We address those challenges in a separate opinion, but we
take judicial notice of the Reporter’s Transcripts of August 5, 18 and 19 from appeal
A146082 to ensure that our recitation of the facts is accurate and complete.
                                              4
appellant’s mother and counsel, and refusing to transport appellant to medical
appointments with his chosen care providers. In essence, appellant’s moving papers
argued that appellant’s continuing medical issues and the alleged refusal of the juvenile
hall and probation staff to address those issues properly constituted a change in
circumstances, and as a result, the placement in juvenile hall was no longer in appellant’s
best interest. To complicate matters, appellant had signed a Revocation of Medical
Release shortly after turning 18, which apparently made it difficult or impossible for any
medical staff associated with juvenile hall to treat appellant or prescribe medication for
him. Additionally, the weight loss alleged in the filed papers was apparently in some part
due to appellant’s personal choice not to eat the food offered to him because he had “no
appetite” and “does not like [the] food” at juvenile hall.
       The section 778 petition requested that appellant be released from juvenile hall
and placed with his aunt in order for him to be able to access appropriate medical care,
thereby ceasing further medical and psychological harm to appellant. In the alternative,
the petition requested that the court order the juvenile probation department to (1) obtain
medical insurance for appellant through Covered California, and (2) schedule medical
appointments for appellant to see his surgeon and primary care physician within the next
seven days, and also to transport appellant to those appointments.
       The opposition filed by the district attorney’s office argued that appellant
presented no change in circumstances or new evidence to warrant a modification of the
order placing him in juvenile hall. It noted that the request to have appellant released
from juvenile hall and placed with his aunt was the same as that requested at the
disposition hearing in August, and the issues being raised were the same issues as those
raised at the disposition hearing.
       On December 3, 2015, the parties convened and the trial court considered the
section 778 petition. The court noted that it had read and considered the written papers
filed by appellant in support of his motion, and limited appellant’s counsel to arguing
anything new that was not included in the filed motion. Appellant’s counsel argued that


                                              5
juvenile hall regulations require that juvenile hall bring appellant to a physician of his
choice, and that the “probation department’s conduct in this matter borders on cruel and
unusual punishment in violation of the Eighth Amendment of the United States
Constitution.” Counsel also briefly argued that the conduct was also in violation of
“United Nations and European Union policy positions,” the Fourteenth Amendment of
the United States Constitution, and possibly the Americans with Disabilities Act (ADA).3
The court received clarification that appellant, because he had revoked his medical
authorization, had essentially refused any potential medical intervention or pain
medication prescribed by anyone other than his chosen medical providers.
       The court denied appellant’s section 778 petition due to appellant’s failure to
establish any change in circumstances or new evidence warranting a modification of the
juvenile hall placement. The court noted, in denying appellant’s request to be placed
with his aunt, that it was “the exact same motion raised during the contested disposition”
in August. In addition, the section 778 petition, while making various claims about
probation’s “refusal” to facilitate appellant’s medical care, was not supported by any
sworn statements. The court responded to one claim made by appellant’s attorney as
follows: “Sir, I don’t have to consider nonevidence, no proof . . . . You didn’t file that in
your papers. You didn’t file it under penalty of perjury. You haven’t brought me
anything. So your just talking about it and spouting about it is not evidence I’m going to
consider.” The court also denied appellant’s alternative request that appellant receive
access to particular doctors within the next seven days, and also a request that appellant’s
attorney be kept apprised of all appellant’s medical appointments and be allowed to
attend them.
                         II. DISCUSSION AND DISPOSITION
       In considering a petition to modify a previous court order under section 778, the

       3
         Appellant’s written section 778 petition only referenced section 778 and Title 15
Minimum Standards for Juvenile Facilities; appellant’s trial counsel mentioned the
Eighth and Fourteenth Amendments, the ADA, and international law for the first time at
the hearing on the section 778 petition.
                                              6
reviewing court should consider “circumstances existing when the order sought to be
modified or terminated . . . in order to determine whether there has been a substantial
change in the circumstances warranting a modification or termination.” (In re Corey
(1964) 230 Cal.App.2d 813, 831.) It is well established that “the modification . . . of an
order previously made by a juvenile court rests within its discretion, and that its order
granting or refusing an application for modification . . . may not be disturbed unless there
has been an abuse of discretion.” (Id. at p. 832; see In re Stephanie M. (1994) 7 Cal.4th
295.) The trial court did not abuse its discretion in denying appellant’s request to modify
his placement pursuant to section 778. In fact, the court was entitled to deny the section
778 petition ex parte without a hearing after finding the petition failed to state a change of
circumstances or new evidence. (See Cal. Rules of Court, rule 5.570(d)(1).) We see no
merit to any of the various constitutional, statutory and international law based arguments
concerning conditions of confinement at juvenile hall raised in the trial court by
appellant.
       Finding no arguable issues that require briefing within the meaning of People v.
Wende, supra, 25 Cal.3d 436, the court’s denial of appellant’s section 778 petition is
affirmed.




                                                  _________________________
                                                  Streeter, J.


We concur:


_________________________
Ruvolo, P.J.


_________________________
Reardon, J.


                                              7